Exhibit PROMISSORY NOTE US $100,000 March 27, 2008 FOR VALUE RECEIVED, the undersigned, XA, Inc. ("Maker"), hereby promises to pay to the order of Sands Brothers Venture Capital III, LLC ("Payee"), the principal sum of One Hundred Thousand Dollars ($100,000), in lawful money in United States of America, which shall be legal tender, bearing interest and payable as provided herein.This Note is entered into in connection with and shall be subject to the terms and conditions of the Revolving Line of Credit Agreement, entered into between the Maker and the Payee on or around February 29, 2008 (the “Line of Credit”).The Maker and Payee agree that this Note evidences the second Advance (the “Second Advance”) to the Maker by the Payee under the Line of Credit and that the first Advance in the amount of $100,000 was made on February 29, 2008 (the “First Advance”).The Maker and the Payee agree that the First Advance is still outstanding and that no payments have been made by the Maker to the Payee in connection with the First Advance to date.The Maker and the Payee agree that this Second Advance has exhausted the funding the Payee has agreed to provide pursuant to the Line of Credit. 1. Interest on the unpaid balance of this Note shall bear interest at the rate of Twelve Percent (12%) per annum, which interest shall accrue from the effective date until the Maturity Date (as defined below), unless prepaid prior to such Maturity Date. All past-due principal and interest (which failure to pay such amounts shall be defined herein as an “Acceleration Event”) shall bear interest at the rate of fifteen percent (15%) per annum until paid in full.Interest will be computed on the basis of a 360-day year. 2. The principal amount of this Note shall be due and payable on June 29, 2008 (the “Maturity Date”). 3. This Note may be prepaid in whole or in part, at any time and from time to time, without premium or penalty.If any amount of this Note is not paid when due under this Note, or otherwise cured as provided in the Line of Credit, or if any Acceleration Event as defined under the Line of Credit shall occur, such event shall be an Acceleration Event under this Note.Upon an Acceleration Event, the Payee shall have the right to provide for the entire amount of unpaid principal and interest on this Note to be immediately due and payable, by providing the Maker fifteen (15) days prior written notice of Payee’s desire to make the entire outstanding amount of principal and interest due on this Note immediately payable, which Note shall then be payable by the Maker after the expiration of the fifteenth (15th) day following the receipt of such notice by the Maker (an “Event of Default”). Page 1 of 4 Revolving Line of Credit - Promissory Note Second
